Citation Nr: 1600111	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Appellant had active service from May 21 to June 4, 1970.

This matter was previously before the Board of Veterans' Appeals (Board) in May 2015, at which time the Board remanded the matter for the purpose of further development.  As discussed in the Remand section below, the development was not completed as directed.  The Board has a duty to ensure compliance with its remand instructions, so the matter must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Board remanded this matter with instructions to obtain medical opinions regarding the diagnosis and etiology of the appellant's heart disorder, specifically to include opinions on (1) whether there was a pre-existing heart disorder, (2) if so, whether the condition was aggravated during service, or (3) if there was no pre-existing heart disorder, whether there was a causal nexus between the in-service events/illness and the current disorder.  The RO arranged a July 2015 VA examination and the examiner provided medical opinions to the three questions asked.

The VA examiner's opinion on whether there was a pre-existing condition contains a typo or grammatical error rendering it somewhat ambiguous:  "No there is clear and unmistakable evidence that the [appellant] had a preexisting heart disorder."  Also, although the examiner had been instructed to only answer either the second question or the third question, she offered opinions on both questions.  In addition, her opinion with respect to in-service aggravation did not indicate the proper standard of medical certainty (i.e. clear and unmistakable) and was included in the rationale for her opinion on direct service connection (answered to the "less likely than not" standard).  In short, her opinions are, on the whole, ambiguous and possibly contradictory in the context of the instructions.

The appellant has the right to compliance with the Board's May 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because there was not compliance with those instructions, the must remand the matter for clarification of the opinions obtained.

Accordingly, the case is REMANDED for the following actions:

1.  After conducting any additional development deemed necessary, the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner who examined the appellant in July 2015 for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed.  

After reviewing the record and performing any examination and/or testing of the appellant deemed necessary, the examiner should address the following:

a)  Is there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the appellant had a preexisting heart disorder?

b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing heart disorder WAS NOT aggravated (i.e. permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress of the condition.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the June 1, 1970 Naval Aptitude Board Report describing the appellant's severe chest pains and "history of such symptoms since the age of 11 years."  The examiner is also directed to the June 1970 post-service private treatment record diagnosing rheumatic heart disease.

c)  If the diagnosed disorder did not clearly and unmistakably preexist entry into service, is it at least as likely as not (50 percent or greater probability) that such diagnosed disorder is the result of disease or injury incurred during or as a result of service, to include reported chest pains therein?

The examiner must provide a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should explain why an opinion cannot be made without speculating.

NOTE:  The examiner should provide an answer to question (a) first.  If the answer to (a) is "yes", then answer question (b).  If the answer to (a) is "no", then answer question (c).

2.  Then, readjudicate the issue on appeal.  If the issue remains denied, provide the appellant with a supplemental statement of the case and allow an appropriate time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




